United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit               October 8, 2004

                                                      Charles R. Fulbruge III
                                                              Clerk
                          No. 03-30462


                       SABRINA A. SKELDON

                              Plaintiff-Appellant-Cross-Appellee,


                               v.

                          JOHN ASHCROFT

                              Defendant-Appellee-Cross-Appellant



          Appeal from the United States District Court
              For the Western District of Louisiana

                          (99-CV-1177)




Before BENAVIDES, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sabrina Skeldon appeals that portion of the district court’s

final judgment that denied her motion for attorney’s fees, costs,

and other equitable relief despite the jury’s verdict in her favor

on her hostile work environment claim. The Government appeals that

portion of the district court’s final judgment that denied the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
Government’s Rule 50 motion for judgment as a matter of law as to

Skeldon’s hostile work environment claim.             We review Skeldon’s

challenge to the district court’s post-verdict denial of her motion

for attorney’s costs, fees, and equitable relief for an abuse of

discretion. Brady v. Fort Bend County, 145 F.3d 691, 716 (5th Cir.

1998) (citations omitted).         While our review of the district

court’s denial of the Government’s Rule 50 motion for judgment as

a matter of law is de novo, see Burge v. St. Tammany Parish, 336

F.3d 363, 368 (5th Cir. 2003), we will only overturn a jury verdict

when the evidence points “so strongly and overwhelmingly in favor

of one party that the court believes that reasonable [jurors] could

not arrive at any contrary conclusion.”        Baltazor v. Holmes, 162

F.3d 368, 373 (5th Cir. 1998)(quoting Boeing v. Shipman, 411 F.2d

365, 374 (5th Cir. 1969)(en banc)).

     After reviewing the record, we conclude that Skeldon has

failed to show that the district court abused its discretion in

denying her motion for attorney’s fees, costs, and equitable

relief.     We also conclude that sufficient evidence exists to

support the jury’s verdict on Skeldon’s hostile work environment

claim.      Accordingly,   the   district   court’s    final   judgment   is

AFFIRMED.



AFFIRMED.




                                     2